


STOCK PURCHASE AGREEMENT


between


INFORTE CORP.,
as Buyer,

and

DR. GLENN T. STOOPS,
as Shareholder,


for

all of the issued and outstanding
capital stock of

GTS CONSULTING, INC.



July 15, 2005






--------------------------------------------------------------------------------

TABLE OF CONTENTS

STOCK PURCHASE AGREEMENT  1     1. THE TRANSACTION  1      1.1.      Sale and
Purchase of Shares  1    1.2.      Designated Buyers  1    2. PURCHASE PRICE;
PAYMENT  1      2.1.      Purchase Price  1    2.2.      Closing Payment  2   
2.3.      Contingent Payment  2    2.4.      Form of First Installment Payment,
Second Installment Payment, and Contingent Payment   (collectively, the
“Follow-on Payments”) 3    2.5.      Change of Control  4    2.6.      Death of
Shareholder 

4 

  2.7.      Security 

5 

  3. REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER  5      3.1.      Corporate 
6    3.2.      Capitalization  6    3.3.      Authority  6    3.4.      No
Violation  6    3.5.      Financial Matters  7    3.6.      Tax Matters  7   
3.7.      Receivables  8    3.8.      Absence of Certain Changes  8    3.9.     
Absence of Undisclosed Liabilities  9    3.10.           No Litigation  9   
3.11.           Compliance With Laws and Orders  9    3.12.           Title to
and Condition of Properties  10    3.13.           Insurance  11    3.14.       
   Contracts and Commitments  11    3.15.           No Default  12    3.16.     
     Labor Matters  12    3.17.           Employee Benefit Plans  13    3.18.
          Employees; Compensation  14    3.19.           Trade Rights  14   
3.20.           Customers  15    3.21.        Service Warranty and Liability 
15    3.22.           Certain Relationships to the Company  15    3.23.         
 Bank Accounts  15    3.24.           No Brokers or Finders  15    3.25.       
   Investment Intent  15    3.26.           Disclosure  16    4. REPRESENTATIONS
AND WARRANTIES OF BUYER  17           4.1.      Corporate  17    4.2.     
Authority  17    4.3.      No Brokers or FInders  17 


--------------------------------------------------------------------------------


5. COVENANTS  17      5.1.   Preservation of Business Relationships and Conduct
of Business  17    5.2.   Other Pre-Closing Actions of Shareholder and the
Company  17    5.3.   Noncompetition  18    5.4.   Confidential Information  18 
  5.5.   Tax Matters  19    5.6.   Continuation of Best Efforts  20    5.7.  
Further Assurances  20    6. INDEMNIFICATION  20      6.1.   By Shareholder  20 
  6.2.   By Buyer  21    6.3.   Indemnification of Third Party Claims  21   
6.4.   Payment  22    6.5.   Limitations on Indemnification  22    6.6.   No
Waiver  23    6.7.   Set Off  23    7. CONDITIONS PRECEDENT TO OBLIGATIONS OF
BUYER  23      7.1.   Representations True  23    7.2.   Performance of
Obligations  23    7.3.   Receipt of Documents by Buyer  24    7.4.   No
Litigation  24    7.5.   No Company Material Adverse Change  24    7.6.  
Consents      8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAREHOLDER  24     
8.1.   Representations True  24    8.2.   Performance of Obligations  24    8.3.
Receipt of Documents by Shareholder  24    8.4. No Litigation  24    8.5.  
Consents  24   9. CLOSING  25      9.1. Closing Date; Location  25    9.2.
Documents to be Delivered by the Company and Shareholder  25    9.3.   Documents
to be Delivered by Buyer  26    10. TERMINATION OF AGREEMENT  27      10.1.    
 Termination  27    10.2.      Effect of Termination  27 


--------------------------------------------------------------------------------


11. MISCELLANEOUS  27      11.1.      Disclosure Schedule  27    11.2.    
 Publicity  28         11.3.             Assignment  28  11.4.   Parties in
Interest  28  11.5.   Law Governing Agreement; Consent to Jurisdiction  28 
11.6.   Severability  28  11.7.   Amendment and Modification  29  11.8.  
Waiver  29  11.9.   Notice  29  11.10.   Expenses  30  11.11.   Equitable
Relief  31  11.12.   Interpretive Provisions  31  11.13.   Entire Agreement  31 
11.14.   Counterparts  31  11.15.   Section Headings; Table of Contents  31 
11.16.   No Strict Construction  31       11.17.      Definitions  31 


--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and effective as
of July 15, 2005 between Inforte Corp., a Delaware corporation (“Buyer”), and
Dr. Glenn T. Stoops (“Shareholder”).

     WHEREAS, Shareholder owns all of the issued and outstanding capital stock
of GTS Consulting, Inc., a Georgia corporation (the “Company”), which is engaged
in the business of database marketing, data mining and decision support
services, including the development of marketing models, transaction analysis,
direct marketing, database management, database hosting, and other activities
related to the creation of marketing strategies (the “Business”) at its
facilities located at Roswell, Georgia (collectively, the “Facilities”)

     WHEREAS, Buyer desires to purchase from Shareholder, and Shareholder
desires to sell to Buyer, all of the outstanding capital stock of the Company,
upon the terms and subject to the conditions set forth in this Agreement; and

     WHEREAS, capitalized terms used but not otherwise defined herein shall have
the respective meanings set forth in Section 11.17.

     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth in this Agreement,
and intending to be legally bound, the Parties agree as follows:

     1. THE TRANSACTION

          1.1. Sale and Purchase of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, Shareholder shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase and acquire from the
Shareholder, all of the issued and outstanding shares of the common stock of the
Company, no par value, representing all of the issued and outstanding capital
stock of the Company (the “Shares”).

          1.2. Designated Buyers. Buyer may, upon notice to Shareholder, assign
its rights and obligations, in whole or in part, under this Agreement to one or
more of its wholly-owned Affiliates for the purpose of carrying out the
transactions contemplated hereby; provided, however, that Buyer shall be and
remain jointly and severally liable to Shareholder for all obligations of Buyer
and any such Affiliate(s) under this Agreement and the other documents and
instruments to be executed and delivered by Buyer or any such Affiliate(s)
pursuant hereto.

     2. PURCHASE PRICE; PAYMENT

          2.1. Purchase Price. The purchase price (the “Purchase Price”) for the
Shares shall be (a) an amount in cash equal to Two Million One Hundred
Twenty-One Thousand Dollars ($2,121,000.00) (the “Initial Payment”); plus (b) an
amount equal to Five Hundred Thousand Dollars ($500,000.00) (“First Installment
Payment”) payable on the first anniversary of the Closing Date, (c) an amount
equal to Five Hundred Thousand Dollars ($500,000.00) (“Second Installment
Payment”) payable on the second anniversary of the Closing Date, and (d) an
additional amount not to exceed, in the aggregate, One Million Dollars
($1,000,000.00) (the “Contingent Payment”) on the terms described in Section 2.3
below.

--------------------------------------------------------------------------------

          2.2. Closing Payment. At the Closing, Buyer shall deliver to
Shareholder an amount equal to the Initial Payment, made by wire transfer of
immediately available funds to an account that Shareholder, at least forty-eight
(48) hours prior to the time for payment specified hereunder, has designated.

          2.3. Contingent Payment.

     (a) Calculation of Contingent Payment. The Contingent Payment shall be
calculated as follows:

     (i) Five Hundred Thousand Dollars ($500,000.00), but only in the event that
the Net Revenue of the Company attributable to the Business from AOL (“AOL
Revenue”) during the Revenue Measurement Period is equal to or greater than Six
Hundred Eighty Eight Thousand Dollars ($688,000.00) (the “AOL Revenue Hurdle”);

     (ii) an additional Five Hundred Thousand Dollars ($500,000.00), but only in
the event that (1) the condition of Section 2.3(a)(i) is satisfied, and (2) the
Net Revenue of the Company attributable to the Business from ELC (“ELC Revenue”)
for the Revenue Measurement Period is equal to or greater than Four Hundred
Ninety-Two Thousand Eight Hundred Dollars ($492,800.00) (the “ELC Revenue
Hurdle”); and

     (iii) notwithstanding the foregoing, the AOL Revenue Hurdle and the ELC
Revenue Hurdle shall be deemed satisfied if total Net Revenues of the Company
attributable to the Business during the Revenue Measurement Period exceed One
Million Two Hundred Thousand Dollars ($1,200,000.00).

     (b) Contingent Payment Schedule. The portion of the Contingent Payment
described in Section 2.3(a)(i) above shall be paid, if earned, on the third
anniversary date of the Closing Date. The portion of the Contingent Payment
described in Section 2.3(a)(ii) above shall be paid, if earned, on the fourth
anniversary date of the Closing Date.

     (c) Calculation of Net Revenue.

     (i) The AOL Revenue and ELC Revenue shall be calculated in a manner
consistent with Buyer’s practices for timing of revenue and the characterization
of revenue.

     (ii) Subject to the other provisions of this Section 2.3, for purposes of
this Section 2.3, the AOL Revenue and ELC Revenue for the Revenue Measurement
Period shall be initially calculated by Buyer and reviewed by Buyer’s
independent public accountants. Buyer shall make available to the Shareholder
such information and documentation, including books, records, contracts, audit
workpapers, operating and financial reports and other documents and instruments
and Buyer's personnel (including its internal and independent accounting
personnel) for all purposes reasonably related to the review and evaluation by
Shareholder of the Preliminary Contingent Payment Statement (as defined below).

2

--------------------------------------------------------------------------------

     (iii) The initial determination of AOL Revenue and ELC Revenue shall be
made by Buyer on or before thirty (30) days following the expiration of the
Revenue Measurement Period and a statement (the “Preliminary Contingent Payment
Statement”) regarding the same, including supporting information regarding the
calculation of the AOL Revenue and ELC Revenue, will be delivered to Shareholder
on or before such date. If, within fifteen (15) days after delivery of the
Preliminary Contingent Payment Statement, Shareholder shall determine that there
is an inaccuracy in the Preliminary Contingent Payment Statement, Shareholder
shall deliver to Buyer a written notice (“Dispute Notice”) setting forth such
alleged inaccuracy (the “Disputed Matters”). Buyer and Shareholder shall
endeavor in good faith to resolve the Disputed Matters by mutual agreement. If,
within fifteen (15) days after Shareholder delivers the Dispute Notice to Buyer
(the “Negotiation Period”), all Disputed Matters are resolved to the mutual
satisfaction of Buyer and Shareholder, the Preliminary Contingent Payment
Statement shall be revised to reflect such understanding and such revised
Preliminary Contingent Payment Statement shall be the “Contingent Payment
Statement” for purposes of this Agreement. If Buyer and Shareholder are unable
to reach a mutually satisfactory resolution of any Disputed Matter within the
Negotiation Period, Buyer and Shareholder shall promptly submit any Disputed
Matters to the Independent Accountant. Such submission may include any
additional statements or supporting materials furnished on a timely basis by
Buyer or Shareholder. The decision of the Independent Accountant shall be
binding on the Parties, the Preliminary Contingent Payment Statement shall be
revised to reflect such decision and such revised Preliminary Contingent Payment
Statement shall be the “Contingent Payment Statement” for purposes of this
Agreement. If the Contingent Payment Statement reflects that Shareholder would
be entitled to a Contingent Payment greater than the Contingent Payment based on
the Preliminary Contingent Payment Statement, all fees of and costs incurred by
the Independent Accountant shall be borne by Buyer. If the Contingent Payment
Statement reflects that Shareholder would not be entitled to a greater
Contingent Payment, all fees of and costs incurred by the Independent Accountant
shall be borne by Shareholder. In the event that Shareholder does not deliver a
Dispute Notice within fifteen (15) days after the delivery of the Preliminary
Contingent Payment Statement, the Preliminary Contingent Payment Statement shall
be the “Contingent Payment Statement” for purposes of this Agreement.

          2.4. Form of First Installment Payment, Second Installment Payment,
and Contingent Payment (collectively, the “Follow-on Payments”).

     (a) Composition of Follow-on Payments. Each Follow-on Payment shall consist
of (i) cash in an amount equal to eighty percent (80%) of such Follow-on Payment
and (ii) that number of shares of Buyer common stock equal to twenty percent
(20%) of such Follow-on Payment (“Restricted Shares”). For purposes of
determining the number of Restricted Shares payable for each Follow-on Payment,
the price of the Buyer common stock will be the closing price on the second
business day preceding the day on which the Follow-on Payment is scheduled to be
made; provided, however, that in the event that Buyer’s stock price falls below
Three Dollars ($3.00)] per share, Buyer may in its sole discretion elect to pay
all or any part of the Restricted Shares portion of the Follow-on Payment as a
cash payment.

3

--------------------------------------------------------------------------------

     (b) Restriction on Share Transfers. Shareholder shall be prohibited from
Transferring Restricted Shares until the second anniversary of the receipt of
such Restricted Shares.

     (c) Applicability of Securities Act. The distribution of shares to
Shareholder as part of each Follow-on Payment will not be registered pursuant to
the Securities Act of 1933, as amended (the “Securities Act”). Such Restricted
Shares will be “restricted securities” as defined by 17 C.F.R. § 230.144
promulgated under the Securities Act. Thus, in addition to the Transfer
restriction provided in the foregoing Section 2.4(b), the Transfer of Restricted
Shares will be subject to rules described in 17 C.F.R. § 230.144. By executing
this Agreement, Shareholder acknowledges that he is knowledgeable of the various
transfer restrictions which may be imposed by the Securities Act and agrees to
hold Buyer and any of its directors, officers, employees, and shareholders
harmless with regard to any loss or perceived loss suffered by Shareholder as a
result of the application of the Securities Act to his Restricted Shares.

          2.5. Change of Control. In the event that a Change of Control Event
occurs prior to the expiration of the Revenue Measurement Period, then the
conditions of Sections 2.3(a)(i) and (ii) shall immediately be deemed satisfied.
The Contingent Payment schedule described in Section 2.3(b) shall not be
affected by a Change of Control Event.

          2.6 Restructure of the Company. In the event that, prior to the
expiration of the Revenue Measurement Period, the Company (i) shall no longer be
a direct or indirect wholly owned subsidiary of Buyer or (ii) is the subject of
a corporate restructuring by way of merger or otherwise, such that the Company
shall no longer be a separate legal entity, then the conditions of Sections
2.3(a)(i) and (ii) shall immediately be deemed satisfied. The Contingent Payment
schedule described in Section 2.3(b) shall not be affected by such deemed
satisfaction.

          2.7 Death of Shareholder. In the event Shareholder dies prior to the
expiration of the Revenue Measurement Period, then the conditions of Sections
2.3(a)(i) and (ii) shall immediately be deemed satisfied. The Contingent Payment
schedule described in Section 2.3(b) shall not be affected by the death of
Shareholder.

4

--------------------------------------------------------------------------------

          2.8 Security.

     (a)In the event that (i) Buyer fails to maintain the Buyer Net Working
Capital at or above Fifteen Million Dollars ($15,000,000.00) (the “Buyer Net
Working Capital Threshold”), provided that the Buyer Net Working Capital
Threshold shall be reduced to Ten Million Dollars ($10,000,000.00) if, after the
first anniversary date of the Closing Date, the Contingent Payment has not been
earned, or, after the second anniversary date of the Closing Date, the First
Installment Payment and the Second Installment Payment have been paid or
otherwise satisfied, or (ii) a Buyer Material Adverse Event has occurred and is
continuing, then Buyer promptly shall deposit cash to secure payment of the
Follow-on Payments in an escrow account with a financial institution reasonably
satisfactory to Shareholder, on terms and conditions mutually reasonably
satisfactory to Buyer, Shareholder and escrow agent, in an amount equal to
eighty percent (80%) of the sum of (i) the then unpaid amount of the First
Installment Payment and the Second Installment Payment, if any, plus, (ii) the
then earned and unpaid Contingent Payment, if any. It is the intention of Buyer
and Shareholder that the escrow account, if established, will give Shareholder,
to the extent permitted by law a first priority security interest or the
equivalent thereof, in the escrow account funds. Buyer shall take all action
reasonably requested to allow for, to the extent permitted by law, a first
priority security interest, or the equivalent thereof, in favor of Shareholder
in the escrow account funds

     (b) A “Buyer Material Adverse Event” shall mean either of the following:

     (i) Other than such litigation as is disclosed in Buyer’s most current
Quarterly Report on Form 10-Q filed with the SEC on May 13, 2005, Buyer is the
defendant in a lawsuit or arbitration proceeding, for which

     (A) The amount of damages claimed against Buyer is greater than the amount
of the Buyer Net Working Capital at the time of the initiation of such lawsuit
or arbitration proceeding minus the Buyer Net Working Capital Threshold (the
“Litigation Dollar Threshold”), and

     (B) One year has passed since the initiation of such lawsuit or arbitration
proceeding or, if prior to the one-year anniversary of the initiation of such
lawsuit or arbitration proceeding, Buyer has filed a motion for summary judgment
or a motion to dismiss all or a portion of the claims asserted in such lawsuit
or arbitration proceeding (but only if claims not subject to such motion or
motions are, by themselves, for an aggregate amount less than the Litigation
Dollar Threshold), until a ruling denying such motion for summary judgment or
motion to dismiss has occurred; or

     (ii) Buyer has been indicted of a criminal offense material to Buyer’s
business.

     (c) If Buyer Net Working Capital falls and remains below Twenty Million
Dollars ($20,000,000.00), then, subject to Shareholder executing such
confidentiality agreement as Buyer reasonably deems appropriate, Buyer shall
provide Shareholder with a monthly statement of the Buyer Net Working Capital.

     3. REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

     Shareholder makes the following representations and warranties to Buyer,
each of which is true and correct on the date hereof and shall survive the
consummation of the transactions contemplated hereby.

5

--------------------------------------------------------------------------------

          3.1. Corporate. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Georgia. the
Company is duly licensed or qualified to do business as a foreign corporation,
and is in good standing, in each jurisdiction in which the character of the
properties owned or leased by it, or the nature of its business, makes such
licensing or qualification necessary. Schedule 3.1 lists each jurisdiction in
which the Company is so licensed or qualified. The Company does not own,
directly or indirectly, any capital stock or other equity or ownership interest
of any corporation, limited liability company, partnership or other entity. The
Company has not engaged in any business other than the Business. Shareholder has
made available to Buyer true, correct and complete copies of the following, to
the extent they exist: Company’s charter, bylaws, stock records and minute
books, including minutes or consents reflecting all actions taken by the
directors and shareholders of the Company.

          3.2. Capitalization. The authorized capital stock of the Company
consists of all shares of no par value common stock, 100 of which shares are
presently issued and outstanding and constitute the Shares. All of the Shares
have been duly authorized and validly issued in compliance with all applicable
laws, and are fully paid and nonassessable. There are no outstanding options,
warrants, convertible or exchangeable securities or other rights, agreements,
arrangements or commitments obligating Shareholder or the Company, directly or
indirectly, to issue, sell, purchase, acquire or otherwise transfer or deliver
any shares of capital stock of or other equity interest in the Company, or any
agreement, document, instrument or obligation convertible or exchangeable
therefore. There are no agreements, arrangements or commitments of any character
(contingent or otherwise) pursuant to which any Person is or may be entitled to
receive any payment based on the revenues or earnings, or calculated in
accordance therewith, of the Company. There are no voting trusts, proxies or
other agreements or understandings to which Shareholder or the Company is a
party or by which Shareholder or the Company is bound with respect to the voting
of any equity capital of the Company. Shareholder is the sole record and
beneficial owner of the Shares, and owns the Shares free and clear of any Lien.

          3.3. Authority. Shareholder has all requisite power and authority to
execute, deliver and perform his obligations under this Agreement and each other
agreement, certificate and instrument to be executed by him in connection with
or pursuant to this Agreement (collectively, the “Shareholder Documents”). This
Agreement has been, and by the Closing each other Shareholder Document will be,
duly executed and delivered by the Shareholder. This Agreement constitutes, and
when executed and delivered the other Shareholder Documents will constitute,
valid and binding agreements of Shareholder, enforceable in accordance with
their respective terms.

          3.4. No Violation. Neither the execution and delivery of this
Agreement or the other documents and instruments to be executed and delivered by
Shareholder pursuant hereto nor the consummation by Shareholder of the
transactions contemplated hereby and thereby (a) will violate any applicable Law
or Order, (b) will require any consent, approval or other action by or notice to
any Governmental Entity or (c) will violate or conflict with, or constitute a
default (or an event that, with notice or lapse of time, or both, would
constitute a default) under, or will result in the termination of, or accelerate
the performance required by, or result in the creation of any Lien upon the
Shares or any assets of the Company under any term or provision of the charter,
bylaws or similar organizational documents of the Company or any Contract or
restriction of any kind or character to which the Company or Shareholder is a
party or by which the Company, Shareholder or the Shares may be bound or
affected.

6

--------------------------------------------------------------------------------

          3.5. Financial Matters. Included as Schedule 3.5 are true, correct and
complete copies of financial statements of the Company consisting of (i) the
financial statements (including a statement of assets, liabilities and
stockholders’ equity—income tax basis and the related statements of revenues and
expenses—income tax basis of the Business for each of the fiscal years ended
December 31, 2002, 2003 and 2004 (including notes contained therein or annexed
thereto), and (ii) a statement of assets, liabilities and stockholders’ equity –
income tax basis as of July 9, 2005 (including notes contained therein or
annexed thereto) (the “Recent Balance Sheet”), and the related unaudited
statements of revenues and expenses – income tax basis for the fiscal year to
date period then ended. All of such financial statements are prepared in
accordance with GAAP except as otherwise described in Schedule 3.5 applied on a
consistent basis and have been prepared from and are consistent with the books
and records of the Company and fairly present, in all material respects, the
assets, liabilities, and stockholders’ equity of the Company and its revenues
and expenses as of the dates and for the periods indicated.

          3.6. Tax Matters.

     (a) S Corporation. For all periods from the date of its formation up to and
including the Closing Date, the Company (and any predecessor of the Company) has
had in effect a valid election under Code § 1362 to be an S corporation within
the meaning of Code § 1361(a). Except as set forth on Schedule 3.6(a), the
Company does not own, and has not owned at any time during the ten (10) year
period preceding the Closing Date, the stock of any corporation that is a
“qualified subchapter S subsidiary” within the meaning of Code § 1361(b)(3)(B),
with respect to the Company. Neither the Company nor any qualified subchapter S
subsidiary of the Company has, in the ten (10) year period preceding the Closing
Date, (i) acquired assets from another corporation in a transaction in which the
Company’s (or such subsidiary’s) tax basis for the acquired assets was
determined, in whole or in part, by reference to the tax basis of the acquired
assets (or any other property) in the hands of the transferor for federal income
tax purposes or (ii) acquired from any other person the stock of any corporation
that is or was (during such ten (10) year period) a qualified subchapter S
subsidiary of the Company.

     (b) Provision For Taxes; Tax Returns. (i) All Tax Returns required to be
filed with respect to the Company or relating to the Business or the assets
thereof on or before the date hereof have been timely filed; (ii) all such Tax
Returns, when filed, were true, correct and complete; (iii) all Taxes (whether
or not reflected on such Tax Returns) required to be paid with respect to the
Company or relating to the Business or the assets thereof have been paid; (iv)
all Taxes imposed on the Company or relating to the Business or assets of the
Company for any taxable period (or a portion thereof) ending on or prior to the
date hereof which are not yet due and payable have been properly reserved for on
the books and records of the Company; and (v) all Taxes required to be withheld
by the Company have been duly and timely withheld, and such withheld Taxes have
been either duly and timely paid to the proper governmental authorities or
properly set aside in accounts for such purpose and, to the extent due on or
prior to the Closing Date, will be duly and timely paid to the proper
governmental authorities. Except for the extension identified on Exhibit 3.6(b),
an extension of time within which to file any Tax Return which has not been
filed has not been requested or granted.  

7

--------------------------------------------------------------------------------

     (c) Tax Audits. No Tax Returns relating to the Business required to be
filed by or on behalf of the Company or Shareholder, including, without
limitation, any federal and state income and franchise Tax Returns, have been
audited by the IRS or any other taxing authorities, and neither Shareholder nor
the Company has received any (i) notice of underpayment of Taxes or other
deficiency relating to the Business that has not been paid or (ii) objection to
any Tax Return filed by or on behalf of Shareholder or the Company relating to
the Business. There are no outstanding agreements or waivers extending the
statutory period of limitations applicable to any Tax Return required to be
filed by or on behalf of Shareholder or the Company relating to the Business.

     (d) Liens. There are no liens for Taxes (other than for current Taxes not
yet due and payable) upon the assets of the Company.

     (e) Other. Neither Shareholder nor the Company has (i) applied for any Tax
ruling relating to the Business, (ii) been a party to a closing agreement with
any Taxing authority relating to the Business, (iii) made any payments, or been
a party to any Contract (including this Agreement), that under any circumstances
could obligate it to make payments that are not deductible because of Code §
280G, (iv) been a party to any Tax allocation or Tax sharing Contract or (v)
been a member of an affiliated group of corporations that filed a consolidated
Tax Return. The Company is not a “United States real property holding company”
within the meaning of Code § 897.

          3.7. Receivables. All accounts receivable of the Company (a) arose out
of arm’s length transactions actually made in the ordinary course of the
Business, (b) are valid and legally binding obligations of the parties obligated
to pay such amounts, (c) are collectible in the ordinary course of the Business
without the necessity of commencing litigation and (d) are subject to no
counterclaim or setoff. Schedule 3.7 contains an aged schedule of accounts
receivable as of the date that is two (2) days prior to the Closing Date.

          3.8. Absence of Certain Changes. Except as and to the extent set forth
in Schedule 3.8, since December 31, 2004, there has not been:

     (a) No Company Material Adverse Change. Any material adverse change in the
assets, liabilities, business, operations, results of operations, condition
(financial or otherwise) or prospects of the Company or the Business (“Company
Material Adverse Change”). Without limiting the generality of the foregoing
sentence, Company Material Adverse Change shall include, but not be limited to,
(i) the termination of, or material reduction in, the AOL customer relationship
or (ii) a greater than 20% reduction in the Projected Revenues or net income to
be generated after the Closing. “Projected Revenues” means Net Revenues of One
Million Five Hundred Thousand ($1,500,000.00) projected for the Revenue
Measurement Period.

8

--------------------------------------------------------------------------------

     (b) No Damage. Any material loss, damage or destruction, whether covered by
insurance or not, relating to or affecting the Business.

     (c) No Increase in Compensation. Any increase in the compensation,
salaries, commissions, wages, bonuses or benefits payable or to become payable
to any employees or agents of the Company.

     (d) Credit. Any grant of credit by the Company to any customer of the
Business on terms or in amounts more favorable than those that have been
extended to such customer in the past, any other change made by the Company in
the terms of any credit heretofore extended in connection with the Business or
any other change of the Company’s policies or practices with respect to the
granting of credit in connection with the Business.



     (e) No Distributions. Any distribution of the Company assets to Shareholder
or any other Person other than distributions that were made in the ordinary
course of the Business consistent with past practice to provide cash to
Shareholder to satisfy current Tax liabilities.

     (f) No Unusual Events. Any other event or condition not in the ordinary
course of the Company’s operation of the Business, including (i) any sale,
lease, grant or other disposition of any material properties or assets, (ii) any
entering into, amendment or early termination of any material Contract relating
to or affecting the Business or (iii) any release or waiver of any material
claims or rights relating to or affecting the Business.

          3.9. Absence of Undisclosed Liabilities. Except as and to the extent
specifically set forth on the Recent Balance Sheet, or in Schedule 3.9, to the
knowledge of Shareholder, the Company does not have any liabilities relating to
or affecting the Business, other than: (a) commercial liabilities incurred since
the date of the Recent Balance Sheet in the ordinary course of the Business
consistent with past practice, none of which has had or is reasonably likely to
have a material adverse effect on the assets, liabilities, business, operations,
results of operations, condition (financial or otherwise) or prospects of the
Company or the Business; or (b) liabilities disclosed in this Agreement or in
the Disclosure Schedule.

          3.10. No Litigation. Except as set forth in Schedule 3.10, there are
currently no pending or, to the knowledge of Shareholder, threatened lawsuits,
administrative proceedings or reviews, or formal or informal complaints or
investigations (collectively, “Litigation”) by any Person against or relating to
Shareholder, the Company or any director, employee or agent (in their capacities
as such) of the Company or to which the Shares or any of the assets of the
Company is subject, and no basis therefor. Neither the Company nor Shareholder,
as relates to the Company, the Business or the Shares, is subject to or bound by
any currently existing judgment, order, writ, injunction or decree. No lawsuit
or administrative proceeding has been commenced against the Company or, as
Shareholder as relates to the Business, during the last five years.

          3.11. Compliance With Laws and Orders.

     (a) Laws and Orders. The Company is and has been in compliance in all
material respects with all applicable Laws and Orders. Neither Shareholder nor
the Company has received notice of any violation or alleged violation of any
Laws or Orders with respect to the Business. All reports related to the Business
required to be filed by or on behalf of the Company with any Governmental Entity
have been filed and, when filed, were true, correct and complete.

9

--------------------------------------------------------------------------------

     (b) Licenses and Permits. The Company has all material licenses, permits,
approvals, certifications, consents and listings of all Governmental Entities
and all certification organizations required, and all exemptions from
requirements to obtain or apply for any of the foregoing, for the conduct of the
Business and the operation of the Facilities. All such licenses, permits,
approvals, certifications, consents and listings are set forth in Schedule
3.11(b), and are in full force and effect. Except as set forth in Schedule
3.11(b), the Company (including its operations, practices, properties and
assets) is and has been in compliance with all such licenses, permits,
approvals, certifications, consents and listings.

     (c) Environmental Matters. Without limiting the generality of the foregoing
provisions of this Section 3.11, the Company in respect of the operations,
practices, properties and assets of the Business is and has been in compliance
in all material respects with all Environmental Laws.

          3.12. Title to and Condition of Properties.

     (a) Set forth in Schedule 3.12(a) is a complete list (including the street
address, where applicable) of: (i) all real property leased by the Company (the
“Leased Real Property”); (ii) each vehicle owned or leased by the Company; and
(iii) each other asset owned or leased by the Company with a book value of
$5,000 or more (each a “Material Asset” and collectively, the “Material
Assets”). The Material Assets constitute all of the assets required in order to
conduct the Business as currently conducted by the Company.

     (b) The Company has good and marketable title to all of the assets it
purports to own, and owns all of such assets free and clear of any Liabilities
and Liens, other than: (i) statutory Liens securing current Taxes and other
obligations that are not yet delinquent; and (ii) Liens described in Schedule
3.12(b). The Company holds a valid leasehold interest in all of the leased
assets of the Company.

     (c) The Company owns no real property.

     (d) The assets of the Company, including any assets held under leases or
licenses, are in good condition and repair, ordinary wear and tear excepted, are
in good working order and have been properly and regularly maintained and are
sufficient to carry on the Business as conducted during the preceding twelve
(12) months.

10

--------------------------------------------------------------------------------

          3.13. Insurance. Schedule 3.13 sets forth a true, correct and complete
list and description of all policies of insurance currently in effect with
respect to the Business (collectively, “Business Insurance Policies”). All
general liability policies maintained by or for the benefit of the Company
relating to the operations of the Business (collectively, “Liability Policies”)
have been “occurrence” policies and not “claims made” policies. All Business
Insurance Policies and Liability Policies are valid, outstanding and enforceable
policies. To Shareholder’s knowledge, none of the insurance carriers providing
coverage under any of the Business Insurance Policies or Liability Policies has
declared bankruptcy or provided notice of insolvency to the Company or
Shareholder. The Company has duly and timely made all claims that it has been
entitled to make under all such policies. To Shareholder’s knowledge, no
Business Insurance Policy (nor any previous policy) or Liability Policy provides
for or is subject to any currently enforceable retroactive rate or premium
adjustment, loss sharing arrangement or other actual or contingent Liability
arising wholly or partially out of events arising prior to the Closing. There is
no claim by the Company pending under any Business Insurance Policy or Liability
Policy as to which coverage has been questioned, denied or disputed by the
underwriters of such policies, and to Shareholder’s knowledge, there is no basis
for denial of any pending claim under any Business Insurance Policy or Liability
Policy.

          3.14. Contracts and Commitments. Except as set forth in Schedule 3.14:

     (a) Real Property Leases. The Company has no oral or written contracts,
purchase orders, sales orders, licenses, leases and other agreements,
arrangements and understandings (collectively, “Contracts”) for the lease or
occupancy of Leased Real Property.

     (b) Personal Property Leases. The Company has no Contracts for the lease or
use of personal property used, held for use or acquired or developed for use
primarily in the Business (collectively, “Personal Property Leases”) involving
any remaining consideration, termination charge or other expenditure in excess
of One Thousand Dollars ($1,000.00) or involving performance over a period of
more than twelve (12) months.

     (c) Customer Contracts. The Company has no Contracts in respect of the
Business that aggregate in excess of One Thousand Dollars ($1,000.00) to or from
any customer or client of the Company. The Company has no Contracts with any
customer or client except those made in the ordinary course of the Business at
arm’s length.

     (d) Supplier/Vendor Contracts. The Company has no Contracts in respect of
the Business that aggregate in excess of One Thousand Dollars ($1,000.00) to or
from any supplier or vendor of the Company. The Company has no Contracts with
any supplier or vendor except those made in the ordinary course of the Business
at arm’s length.

     (e) Contracts for Services. The Company has no Contract in respect of the
Business with any officer, employee, agent, consultant or other third party
performing similar functions that is not cancelable by the Company on notice of
not longer than thirty (30) calendar days without liability, penalty or premium
of any nature or kind whatsoever.

     (f) Powers of Attorney. The Company has not given a power of attorney that
is currently in effect in connection with or affecting the Company or the
Business.

     (g) Collective Bargaining Agreements. The Company has no Contract with any
collective bargaining groups representing or purporting to represent employees
who perform services primarily for the benefit of the Business.

11

--------------------------------------------------------------------------------

     (h) Loan Agreements. The Company has no loan Contract, promissory note,
letter of credit or other evidence of indebtedness, as a signatory, guarantor or
otherwise, in respect of the Business.

     (i) Guarantees. The Company has not guaranteed the payment or performance
of any person or entity, agreed to indemnify any person or entity (except under
Contracts entered into by the Company in the ordinary course of the Business) or
to act as a surety, or otherwise agreed to be contingently or secondarily liable
for the obligations of any person or entity in connection with or affecting the
Company or the Business.

     (j) Governmental Contracts. The Company has no Contract with any
Governmental Entity in connection with or affecting the Business.

     (k) Agreements Relating to Trade Rights. The Company has no consulting,
development, joint development or similar Contract relating to any of the
Business Trade Rights, nor does the Company have any Contract requiring the
Company to assign its interest in any Business Trade Rights.

     (l) Restrictive Agreements. The Company is not subject to any Contract or
obligation prohibiting or restricting the Company from competing in any business
or geographical area, or soliciting customers or employees, or otherwise
restricting it from carrying on any business anywhere in the world.

     (m) Other Material Contracts. The Company has no other Contract of any
nature in connection with or affecting the Business and involving consideration
or other expenditure in excess of One Thousand Dollars ($1,000.00), or involving
performance over a period of more than twelve (12) months, or that is otherwise
individually material to the operations of the Business.

          3.15. No Default. No event or omission has occurred that, currently or
through the passage of time or the giving of notice, constitutes or would
constitute a material default by the Company under any Contract relating to or
affecting the Business or cause the acceleration of any of the Company’s
obligations thereunder or result in the creation of any Lien on any of the
Company’s assets. To Shareholder’s knowledge, no event or omission has occurred
that, currently or through the passage of time or the giving of notice, would
constitute a default by such third party under any such Contract, or give rise
to an automatic termination, or the right of discretionary termination thereof.
Each Contract listed on Schedule 3.14 is in full force and effect and is a valid
and binding agreement enforceable against the Company and, to Shareholder’s
knowledge, the other party or parties thereto in accordance with its terms.

          3.16. Labor Matters. The Company has not experienced any labor
disputes, any union organization attempts or any work stoppages due to labor
disagreements in connection with or affecting the Business. There is no labor
strike, dispute, request for representation, slowdown or stoppage actually
pending or threatened against or affecting the Company that involves or relates
to the Business nor any secondary boycott with respect to any products or
services of the Business. No question concerning representation has been raised
or is threatened relating to the employees of the Company who perform services
primarily for the benefit of the Business.

12

--------------------------------------------------------------------------------

          3.17. Employee Benefit Plans.

     (a) Disclosure. Schedule 3.17(a) sets forth a true, correct and complete
list of all plans, programs, Contracts, policies and practices providing
benefits to any current or former employee, director or independent contractor
who performs or performed services primarily for the benefit of the Business, or
a beneficiary or dependent thereof, sponsored or maintained by the Company or
any ERISA Affiliate, to which the Company or any ERISA Affiliate has
contributed, contributes or is obligated to contribute, or under which the
Company or any ERISA Affiliate had or has any Liability, including any pension,
thrift, savings, profit sharing, retirement, bonus, incentive, health, dental,
death, accident, disability, stock purchase, stock option, stock appreciation,
stock bonus, executive or deferred compensation, hospitalization, “parachute,”
severance, vacation, sick leave, fringe or welfare benefits, any employment or
consulting Contracts, “golden parachutes,” collective bargaining agreements,
“employee benefit plans” (as defined in Section 3(3) of ERISA), employee
manuals, and written or binding oral statements of policies, practices or
understandings relating to employment (collectively, the “Employee
Plan/Agreement”). No Employee Plan/Agreement is a plan subject to Title IV of
ERISA or a “multiemployer plan” (as defined in Section 4001 of ERISA), and
neither the Company nor any ERISA Affiliate has ever contributed nor been
obligated to contribute to any such plan or multiemployer plan. The Company has
provided true, correct and complete copies of each Employee Plan/Agreement to
Buyer.

     (b) Payments and Compliance. With respect to each Employee Plan/Agreement,
(i) all payments due from the Employee Plan/Agreement (or from the Company with
respect to each such Employee Plan/Agreement) have been made; (ii) the Employee
Plan/Agreement conforms to all applicable Laws and Orders; (iii) all reports and
information relating to the Employee Plan/Agreement required to be filed with
any Governmental Entity or provided to participants or their beneficiaries have
been timely filed or disclosed and, when filed or disclosed, were true, correct
and complete; (iv) there have been no “prohibited transactions” (within the
meaning of Sections 406 and 407 of ERISA or Code § 4975) for which a statutory
or administrative exemption does not exist with respect to any Employee
Plan/Agreement; (v) each Employee Plan/Agreement that is intended to qualify
under Code § 401 has received a favorable determination letter from the IRS with
respect to such qualification, its related trust has been determined to be
exempt from taxation under Code § 501(a), and nothing has occurred since the
date of such letter that has or is reasonably likely to adversely affect such
qualification or exemption; (vi) there are no Litigation pending (other than
routine Litigation for benefits) or, to Shareholder’s knowledge, threatened with
respect to the Employee Plan/Agreement or against the assets of the Employee
Plan/Agreement; and (vii) the Employee Plan/Agreement is not a plan that is
established and maintained outside the United States primarily for the benefit
of individuals substantially all of whom are nonresident aliens.

13

--------------------------------------------------------------------------------

     (c) Post-Retirement Benefits. No Employee Plan/Agreement provides benefits,
including death or medical benefits (whether or not insured), with respect to
current or former employees, directors or independent contractors of the Company
beyond their retirement or other termination of service.

     (d) No Triggering of Obligations or Other Binding Commitments. The
consummation of the transactions contemplated hereby will not (i) entitle any
current or former employee, director or independent contractor to severance pay,
unemployment compensation or any other payment, except as expressly provided in
this Agreement, (ii) accelerate the time of payment or vesting or increase the
amount of compensation due to any current or former employee, director or
independent contractor or (iii) result in any prohibited transaction described
in Section 406 of ERISA or Code § 4975 for which an exemption is not available.
Company has no announced plan legally binding commitment to create any
additional Employee Plans/Agreements or to amend or modify any existing Employee
Plan/Agreement.

          3.18. Employees; Compensation. Schedule 3.18 contains a true, correct
and complete list of (a) all employees of the Company, (b) each such employee’s
title, duties and location of employment, (c) each such employee’s employment
status (i.e., whether employee is actively employed or not actively at work due
to illness, short-term disability, sick leave, authorized leave or absence,
layoff for lack of work or service in the Armed Forces of the United States, or
for any other reason) and (d) each such employee’s annual rate of compensation,
including bonuses and incentives. Schedule 3.18 also contains a true, correct
and complete list by location in the United States of the number of former
employees of the Company whose employment was terminated within the eighteen
(18) month period preceding the date hereof. Schedule 3.18 also contains a true,
correct and complete list of qualified beneficiaries eligible for COBRA
continuation coverage benefits under any Employee Plan/Agreement that is a
“group health plan” (as defined in Code § 5000(b)(1) or Section 607(1) of
ERISA).

          3.19. Trade Rights. Schedule 3.19 contains a true, correct and
complete list of all Business Trade Rights (to the extent susceptible to
listing). No registrations or applications relating to Business Trade Rights
have been made or filed. To Shareholder’s knowledge, the Company is not
infringing and has not infringed any Trade Rights of another in the operations
of the Business. To Shareholder’s knowledge, no person or entity is infringing
or has infringed any of the Business Trade Rights. Except as set forth in
Schedule 3.19, no person or entity other than the Company has any right to use
any of the Business Trade Rights, and in its conduct of the Business, the
Company does not pay any royalties or other consideration for the right to use
any Trade Rights of others. All material Trade Rights that are used by the
Company in the operations of the Business are valid, enforceable and in good
standing, and there are no equitable defenses to enforcement based on any act or
omission of the Company. To conduct the Business, the Company does not require
any Trade Rights that it does not already have. The Company has maintained the
confidentiality of all Business Trade Rights to the extent necessary to maintain
all proprietary rights therein. The consummation of the transactions
contemplated hereby will not alter or impair any of the Business Trade Rights.

14

--------------------------------------------------------------------------------

          3.20. Customers. Schedule 3.20 contains a true, correct and complete
list of all customers of the Business for each of the two (2) most recent fiscal
years showing the total dollar amount of net sales to each such customer during
each such year and whether such customer is an Affiliate or a third party.
Shareholder has no knowledge of any facts indicating, nor any other reason to
believe, that any of the customers described in Schedule 3.20 will not continue
to be customers of the Business after the Closing at substantially the same
level of purchases as heretofore.

          3.21. Service Warranty and Liability. Schedule 3.21(a) contains a
true, correct and complete copy of the Company’s standard warranty or warranties
for sales of Products/Services, and except as expressly set forth therein, there
are no warranties, deviations from standard warranties or commitments or
obligations with respect to the re-performance of Services under which the
Company could have any Liability. Schedule 3.21(b) sets forth the aggregate
annual cost to the Business of performing warranty obligations for each of the
previous three (3) fiscal years and the current fiscal year through June 30,
2005. Schedule 3.21(b) also contains a description of all pending warranty
claims. Since December 31, 2001, the Company has not made voluntary concessions
or payments not charged to warranty expense as an accommodation to customers
that have claimed that a Product/Service is defective.

          3.22. Certain Relationships to the Company. No Affiliate of
Shareholder or the Company has any direct or indirect interest in or other
business relationship or arrangement with (a) any person or entity that does
business with the Company or (b) any property, asset or right that is used by
the Company. All obligations of any Affiliate of Shareholder or the Company to
the Company, and all obligations of the Company to any Affiliate of Shareholder
or the Company, in each case that relate to or affect the Business, are
described in Schedule 3.22.

          3.23. Bank Accounts. Schedule 3.23 sets forth all bank accounts of the
Business, including the name of each bank, savings and loan or other financial
institution in which the Company has any account or safe deposit box, the type
and number of each such account or safe deposit box and the names of all persons
authorized to draw thereon or have access thereto.

          3.24. No Brokers or Finders. Neither Shareholder nor the Company
retained, employed or used any broker or finder in connection with the
transactions provided for herein or the negotiation thereof.

          3.25. Investment Intent.

     (a) Shareholder acknowledges that he has been offered the opportunity to
obtain information, to verify the accuracy of the information received and to
evaluate the merits and risks of investment in the Restricted Shares and to ask
questions and receive satisfactory answers from Buyer concerning the terms and
conditions of such investment. Shareholder has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Restricted Shares. In making the decision to
acquire Restricted Shares, Shareholder has relied solely upon independent
investigations made by him and Shareholder is not relying upon any statements or
instruments made by any Person other than Buyer and Buyer’s representatives in
making his decision to acquire Restricted Shares. Shareholder is able to bear
the complete loss of his investment in Restricted Shares.

15

--------------------------------------------------------------------------------

     (b) Shareholder represents and warrants that he is an “accredited investor”
within the meaning of 17 C.F.R. § 230.501 promulgated under the Securities Act.
In making this representation and warranty Shareholder hereby confirms that at
least one of the following statements is true:

     (i) As of the Closing Date, Shareholder’s individual net worth, or his
joint net worth with his spouse, exceeds One Million Dollars ($1,000,000.00); or

     (ii) As of the Closing Date, Shareholder had an individual income in excess
of Two Hundred Thousand Dollars ($200,000.00) in each of the two most recent
years or Shareholder’s joint income with his spouse exceeded Three Hundred
Thousand Dollars ($300,000.00) in each of the two most recent years, and
Shareholder has a reasonable expectation of reaching the same income level in
the current year.

     (c) Shareholder understands that the Restricted Shares have not been and
are not being registered either with the SEC or with any Governmental Entity
charged with regulating the offer and sale of securities under the securities
laws of his state of residence, and are being offered and sold pursuant to the
exemption from registration under Section 4(2) of the Securities Act, and
limited exemptions provided by the “Blue Sky” laws of his state of residence,
and that no United States governmental agency has recommended or endorsed the
Restricted Shares or made any finding or determination relating to the fairness
for investment in the Restricted Shares.

     (d) Shareholder is acquiring the Restricted Shares solely for his own
account, for investment purposes and not with a view to, or with any intention
of resale, distribution or other disposition in violation of the Securities Act
or any other applicable Laws.

     (e) Shareholder understands and agrees that because the offer and sale of
the Restricted Shares have not been registered under United States federal or
state securities laws, the Restricted Shares may not at any time be sold or
otherwise disposed of by Shareholder unless the Restricted Shares are registered
under the Securities Act or there is applicable to such sale or other
disposition an exemption from registration under the Securities Act and
applicable state securities laws. Shareholder further understands that Buyer has
no obligation or present intention to register the Restricted Shares.

     (f) Shareholder is a bona fide resident of the state set forth in his
address for notice set forth in Section 12.9 below.

          3.26. Disclosure. No representation or warranty by Shareholder in this
Agreement, nor any statement, certificate, schedule or exhibit hereto furnished
or to be furnished by or on behalf of Shareholder pursuant to this Agreement, to
Shareholder’s knowledge, contains or shall contain any untrue statement of
material fact or, to Shareholder’s knowledge, omits or shall omit a material
fact necessary to make the statements contained therein not misleading.

16

--------------------------------------------------------------------------------

     4. REPRESENTATIONS AND WARRANTIES OF BUYER

          Buyer makes the following representations and warranties to
Shareholder, each of which is true and correct on the date hereof and shall the
survive the consummation of the transactions contemplated hereby.

          4.1. Corporate. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

          4.2. Authority. The execution and delivery of this Agreement and the
other documents and instruments to be executed and delivered by Buyer pursuant
hereto and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by Buyer. This Agreement constitutes, and when
executed and delivered, the other documents and instruments to be executed and
delivered by Buyer pursuant hereto will constitute, valid and binding agreements
of Buyer, as the case may be, enforceable in accordance with their respective
terms.

          4.3. No Brokers or Finders. Buyer has not retained, employed or used
any broker or finder in connection with the transactions provided for herein or
in connection with the negotiation thereof.

     5. COVENANTS

          5.1. Preservation of Business Relationships and Conduct of Business.
Shareholder covenants and agrees that, pending the Closing, unless Buyer shall
otherwise agree in writing, (i) the Company shall conduct its business in the
ordinary and usual course in all material respects consistent with past
practice; (ii) Shareholder and the Company shall, except as mutually agreed, use
commercially reasonable best efforts to preserve and maintain for the benefit of
Buyer the good will of the Company’s business and the goodwill and relationship
of the Company with each of its customers, suppliers and employees; (iii) the
Company shall use commercially reasonable best efforts to maintain its current
work force; and (iv) the Company will not amend or terminate any Employee
Benefit Plan or any trust established thereunder.

          5.2. Other Pre-Closing Actions of Shareholder and the Company.
Shareholder covenants and agrees that, pending the Closing, (i) neither
Shareholder nor the Company shall take any action that is inconsistent with the
satisfaction of any condition set forth in Article 7; (ii) Shareholder shall
furnish Buyer, as promptly as practicable, with such documents and information
relating to the Company as Buyer from time to time reasonably may request; (iii)
Shareholder shall provide Buyer with such access to the Company as Buyer from
time to time reasonably may request during normal business hours to conduct one
or more inspections thereof; provided, however, that such inspections shall not
unreasonably interfere with the Company’s conduct of its business and that Buyer
shall be accompanied by Shareholder’s designated representative; (iv) the
Company shall pay and perform all of its debts, obligations and liabilities as
and when they become due in the ordinary course; (v) the Company shall not issue
or sell any shares of capital stock or other securities convertible into or
exchangeable for such securities, including options, warrants to purchase or
rights to subscribe for any shares of capital stock, except for shares of common
stock issuable upon exercise of Options; (vi) the Company shall not declare or
pay any dividends or make any distributions to Shareholder or otherwise make any
payment, or commit to make any payment, to Shareholder or any Affiliate of
Shareholder, except for (A) compensation to Shareholder, as an employee of the
Company, in the ordinary and usual course of business consistent with past
practice or (B) distributions to Shareholder necessary to pay applicable state
and federal income tax attributable to the 2005 operations of the Business
occurring prior to the Closing, provided that, prior to such distribution, the
Company shall notify Buyer of its intent to make such distribution, providing
Buyer with all information necessary to confirm the appropriate amount of such
consideration and a right to object thereto, and (vii) Shareholder shall use his
commercially reasonable best efforts to obtain any consents, which shall be
reasonably satisfactory in form and substance to Buyer, of all persons or
entities whose consents are necessary to consummate the transactions
contemplated by this Agreement.

17

--------------------------------------------------------------------------------

          5.3. Noncompetition. As an inducement to Buyer to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and to
preserve the goodwill associated with the Business, Shareholder agrees that, for
a period of three (3) years after the Closing Date, Shareholder will not,
directly or indirectly:

     (a) engage in, continue in or carry on any business that competes in any
aspect of the Business, including owning or controlling any financial interest
in any Competitor;

     (b) consult with, advise or assist in any way, whether or not for
consideration, any Competitor in any aspect of the Business, including endorsing
the products or services of any such Competitor, soliciting customers or
otherwise serving as an intermediary for any such Competitor or loaning money or
rendering any other form of financial assistance to any such Competitor; or

     (c) solicit, induce or otherwise offer employment or engagement as an
independent contractor to, or engage in discussions regarding employment or
engagement as an independent contractor with, any person who is or was an
employee, commissioned salesperson or consultant of, or who performed similar
services for, the Business, or assist any third party with respect to any of the
foregoing, unless such person has been separated from his or her employment or
other relationship with Buyer and each of its Affiliates for a period of six (6)
consecutive months;

provided, however, that the foregoing shall not prohibit the ownership of not
more than one percent (1%) of the securities of any publicly-traded entity. The
geographic scope of this covenant not to compete shall extend throughout the
United States, Canada, Mexico and those European countries listed on Exhibit
5.3. Buyer may sell, assign or otherwise transfer this covenant not to compete,
in whole or in part, to any person or entity that purchases all or any portion
of the Business or the Shares. Recognizing the specialized nature of the
Business, Shareholder acknowledges and agrees that the restrictions of this
covenant not to compete are reasonable.

          5.4. Confidential Information. Shareholder shall maintain all
Confidential Information in strict confidence and secrecy, and shall not,
directly or indirectly, (a) use any Confidential Information for any purpose,
(b) disclose any Confidential Information to any person or entity other than
Buyer, (c) keep or make copies of any documents, records or property of any
nature whatsoever containing any Confidential Information or (d) assist any
other person or entity in engaging in any of the foregoing, except to the extent
necessary to comply with the express terms of any written agreement between
Shareholder and Buyer and except to the extent explicitly requested in writing
by Buyer. Notwithstanding the foregoing, Shareholder may disclose Confidential
Information at such times, in such manner and to the extent such disclosure is
required by applicable law, provided that Shareholder, (i) provides Buyer with
prior written notice thereof, (ii) limits such disclosure to what is strictly
required and (iii) attempts to preserve the confidentiality of any Confidential
Information so disclosed. Nothing in this Agreement reduces any obligation of
Shareholder to comply with applicable Laws or Orders relating to trade secrets,
confidential information and unfair competition. If, at any time after the
Closing, Shareholder discovers that he is in possession of any records
containing any Confidential Information, then he shall immediately deliver such
records to Buyer. Shareholder shall not assert a waiver or loss of confidential
or privileged status of the information based upon such possession or discovery.

18

--------------------------------------------------------------------------------

          5.5. Tax Matters.

     (a) Shareholder shall join with Buyer in making an election under Code §
338(h)(10) and Treasury Regulation §§ 1.338(h)(10)-1(a) and (d)(1)(iii), and any
corresponding elections permitted under state or local Law, with respect to the
purchase and sale of the Shares hereunder (the “Section 338(h)(10) Election”).
In particular, and not by way of limitation, promptly following the Closing
Date, Buyer and Shareholder shall jointly execute necessary copies of IRS Form
8023 and all attachments required to be filed therewith pursuant to applicable
Treasury regulations. Shareholder shall (i) include any income, gain, loss,
deduction or other Tax item resulting from the Section 338(h)(10) Election on
his individual tax return as required by applicable Law and (ii) shall
indemnify, defend and hold harmless Buyer from, against and with respect to, and
shall pay and reimburse Buyer for any liability for Taxes imposed by the State
of Georgia on income as a result of the deemed sale resulting from the Section
338(h)(10) Election.

     (b) The allocation of purchase price among the assets of the Company shall
be made in accordance with Code § 338 and §1060 and any comparable provisions of
state or local Law, as appropriate. Shareholder and Buyer shall mutually agree
on the determination of such purchase price allocations promptly following the
Closing and shall report, act, and file Tax Returns in all respects and for all
purposes consistent with such determination. Buyer and Shareholder hereby agree
to timely file IRS Form 8594 based on the allocations so determined.

     (c) Shareholder shall have the right and obligation to timely prepare and
file, or cause to be timely prepared and filed, when due any Tax Return of the
Company that is required to include the operations, ownership, assets, or
activities of the Company for Tax periods ending on or before the Closing Date.
In any case where a Tax Return is required to be filed by the Company on or
before the Closing Date, Shareholder shall cause the Company to prepare and file
such Tax Return on or before the due date thereof (unless an extension is
granted) and shall pay, or cause the Company to pay, all Taxes (including
estimated Taxes) due on such Tax Return (or due with respect to a Tax Return for
which an extension has been granted) or which are otherwise required to be paid
at any time prior to or during such period. Buyer shall have the right and
obligation to timely prepare and file, or cause to be timely prepared and filed,
when due, all Tax Returns of the Company that are required to include the
operations, ownership, assets, or activities of the Company for any Tax periods
ending after the Closing Date.

19

--------------------------------------------------------------------------------

     (d) Buyer and Shareholder shall, at their own cost and expense, cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to Taxes. Buyer, the Company,
Shareholder, and their respective Affiliates shall preserve all information,
returns, books, record and documents relating to any liabilities for Taxes with
respect to a taxable period until the later of the expiration of all applicable
statutes of limitation and extensions thereof, or the conclusion of all
litigation with respect to Taxes for such period.

          5.6. Continuation of Best Efforts. Shareholder covenants and agrees
that following the Closing Date, Shareholder shall (i) use commercially
reasonable best efforts to preserve and maintain for the benefit of Buyer the
goodwill of the Company’s business and the goodwill and relationship of the
Company with each of its customers, suppliers and employees and (ii) take all
reasonable steps to ensure the smooth and expedient integration of the Business
into Buyer’s managerial and operational structure. Furthermore, Shareholder
shall not willfully take any action, or omit to take any action, that would
reasonably be expected to be detrimental to the Business.

          5.7. Further Assurances. From time to time after the date of this
Agreement, upon request of any Party and without further consideration, each
Party shall execute and deliver to the requesting Party such documents and take
such action as may be reasonably requested by the requesting Party to consummate
more effectively the intent and purpose of the Parties under this Agreement and
the transactions contemplated by this Agreement. Without limiting the generality
of the foregoing, Buyer shall not subordinate any payment to Shareholder due by
Buyer under this Agreement in right or priority of payment to any other
unsecured creditor of Buyer.

     6. INDEMNIFICATION

          6.1. By Shareholder.

Upon the terms and subject to the conditions set forth in this Article 6,
Shareholder shall indemnify, defend and hold harmless Buyer, the Company and
their Affiliates, shareholders, directors, officers, employees, agents and other
representatives (collectively, the “Buyer Indemnified Parties”), from and
against all Claims asserted against, resulting to, imposed upon or incurred by
any Buyer Indemnified Party, directly or indirectly, by reason of, arising out
of or resulting from: (a) any inaccuracy or breach of any representation or
warranty of Shareholder contained in or made pursuant to this Agreement; (b) any
breach of any covenant of Shareholder contained in or made pursuant to this
Agreement; or (c) any other Claim arising with respect to the conduct of the
Business prior to the Effective Time (including any indebtedness for borrowed
money), other than accrued expenses, accounts payable and such other ongoing
obligations incurred in the ordinary course of business and consistent with past
practice, and other than any Liability disclosed to Buyer in this Agreement or
the Disclosure Schedule.

20

--------------------------------------------------------------------------------

          6.2. By Buyer. Upon the terms and subject to the conditions set forth
in this Article 6, Buyer shall indemnify, defend and hold harmless Shareholder
and his agents and other representatives (collectively, the “Shareholder
Indemnified Parties”), from and against all Claims asserted against, resulting
to, imposed upon or incurred by any Shareholder Indemnified Party, directly or
indirectly, by reason of or resulting from (a) any inaccuracy or breach of any
representation or warranty of Buyer contained in or made pursuant to this
Agreement; (b) any breach of any covenant of Buyer contained in this Agreement;
or (c) any Claim arising with respect to the conduct of the Business following
the Effective Time.

          6.3. Indemnification of Third Party Claims. The following provisions
shall apply to any Claim subject to indemnification that is Litigation filed or
instituted by, or the making of any claim or demand by, any third party,
including any Governmental Entity (a “Third Party Claim”):

     (a) Notice and Defense. The Party or Parties seeking to be indemnified
(collectively, the “Indemnified Party”) shall give the Party or Parties from
whom indemnification is sought (collectively, the “Indemnifying Party”) prompt
written notice (and in any event written notice delivered within sixty (60)
calendar days after the receipt of service or other notice of the commencement
of any suit, action or arbitration proceeding) of the Third Party Claim. The
Indemnifying Party may undertake and control the defense and/or settlement of
the Third Party Claim, by representatives chosen by it, if the Indemnifying
Party admits that it has an indemnification obligation hereunder with respect to
the Third Party Claim, in which case such assumption shall constitute the
Indemnifying Party’s undertaking to pay directly all costs, expenses, damages,
judgments, awards, penalties and assessments incurred in connection therewith.
With the prior written consent of the Indemnified Party, the Indemnifying Party
may undertake the defense of the Third Party Claim without admitting that it has
an indemnification obligation hereunder. Failure to give notice of the Third
Party Claim shall not affect the Indemnifying Party’s duties or obligations
under this Article 6, except to the extent the Indemnifying Party is prejudiced
thereby. So long as the Indemnifying Party is defending the Third Party Claim
actively and in good faith, the Indemnified Party shall not settle the Third
Party Claim.

     (b) Failure to Defend. If the Indemnifying Party, within a reasonable time
after notice of the Third Party Claim, fails to defend the Third Party Claim
actively and in good faith, then the Indemnified Party shall (upon further
notice) have the right to undertake the defense, compromise or settlement of the
Third Party Claim or consent to the entry of a judgment with respect to the
Third Party Claim, on behalf of and for the account and risk of the Indemnifying
Party, and the Indemnifying Party shall thereafter have no right to challenge
the Indemnified Party’s defense, compromise, settlement or consent to judgment.

21

--------------------------------------------------------------------------------

     (c) Indemnified Party’s Rights. Notwithstanding anything to the contrary in
this Article 6, (i) if there is a reasonable probability that the Third Party
Claim may materially and adversely affect the Indemnified Party other than as a
result of money damages or other money payments, then the Indemnified Party
shall have the right to defend, compromise or settle the Third Party Claim or
consent to the entry of judgment with respect to the Third Party Claim, and (ii)
the Indemnifying Party shall not, without the written prior consent of the
Indemnified Party, settle or compromise the Third Party Claim, or consent to the
entry of judgment with respect to the Third Party, that does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all Liability in respect of the Third Party
Claim.

          6.4. Payment. The Indemnifying Party shall promptly pay the
Indemnified Party any amount due under this Article 6. Upon judgment,
determination, settlement or compromise of any Third Party Claim, the
Indemnifying Party shall pay promptly on behalf of the Indemnified Party, and/or
to the Indemnified Party in reimbursement of any amount theretofore required to
be paid by it, the amount so determined by judgment, determination, settlement
or compromise and all other Claims of the Indemnified Party with respect
thereto, unless in the case of a judgment an appeal is made from the judgment.
If the Indemnifying Party desires to appeal from an adverse judgment, then the
Indemnifying Party shall post and pay the cost of the security or bond to stay
execution of the judgment pending appeal. Upon the payment in full by the
Indemnifying Party of such amounts, the Indemnifying Party shall succeed to the
rights of such Indemnified Party, to the extent not waived in settlement,
against the person or entity that made the Third Party Claim.

          6.5. Limitations on Indemnification. Except for any willful or knowing
breach or misrepresentation, as to which claims may be brought without
limitation as to time or amount:

     (a) Time Limitation. No claim or action shall be brought under this Article
6 for breach of a representation, warranty, or covenant after the lapse of two
(2) years after the Closing Date. Regardless of the foregoing, however, or any
other provision of this Agreement:

     There shall be no time limitation on any claim or action brought for (A)
breach of any representation or warranty made in or pursuant to Sections 3.2 or
3.12(b), or (B) breach of any covenant contained in Sections 5.3, 5.4 or 5.6,
and Shareholder hereby waives all applicable statutory limitation periods with
respect thereto.

     (i) Any claim or action brought for breach of any representation or
warranty made in or pursuant to Sections 3.6 or 3.17 may be brought at any time
until the date that is thirty (30) calendar days after the underlying obligation
is barred by the applicable period of limitation under federal and state Laws
relating thereto (as such period may be extended by waiver).

     (ii) If any act, omission, disclosure or failure to disclose shall form the
basis for a claim or action for breach of more than one representation or
warranty, and such claims have different periods of survival hereunder, then the
termination of the survival period of one claim or action shall not affect a
Party’s right to make a claim or action based on the breach of representation or
warranty still surviving.

22

--------------------------------------------------------------------------------

     (iii) Neither Buyer’s nor Shareholder’s right to indemnification hereunder
based on breaches of the other party’s representations, warranties, covenants,
and obligations will be adversely affected by any investigation conducted or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing. The waiver of
any condition based on the accuracy of any representation and warranty, or on
the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification hereunder based on such representations,
warranties, covenants, and obligations.

     (b) Amount. The aggregate amount of all Claims for which Buyer Indemnified
Parties shall be entitled to recover from Shareholder for breach of a
representation, warranty or covenant under Section 6.1(a) and (b) shall not
exceed Two Million One Hundred Twenty-One Thousand Dollars ($2,121,000.00) . The
aggregate amount of all Claims for which Shareholder Indemnified Parties shall
be entitled to recover from Buyer for breach of a representation, warranty or
covenant under Section 6.2(a) and (b) shall not exceed the amount of the
Purchase Price.

          6.6. No Waiver. The consummation of the transactions contemplated
hereby shall not constitute a waiver by any Party of its rights to
indemnification hereunder, regardless of whether the Indemnified Party has
knowledge of the basis of the Claim at or prior to the Closing.

          6.7. Set Off. Buyer may, in addition to any other rights and remedies
that may be available to it under this Article 6, set off all or any portion of
such amounts against any amounts due and owing from Buyer or the Company to
Shareholder. Any amounts so set off shall be deemed to have been paid to
Shareholder as of the date on which written demand for payment of the amount in
question was given to Shareholder.

     7. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

     The obligation of Buyer to effect the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or prior to the Closing,
of each of the following conditions:

          7.1. Representations True. The representations and warranties of
Shareholder contained in this Agreement shall be true and accurate on and as of
the Closing Date to the same extent and with the same force and effect as if
made on such date (other than those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time, which need be true and accurate only as of such date or with respect to
such period, and except as affected by the transactions contemplated under this
Agreement).

          7.2. Performance of Obligations. Shareholder shall have performed the
obligations under this Agreement required to be performed by Shareholder on or
before the Closing Date.

23

--------------------------------------------------------------------------------

          7.3. Receipt of Documents by Buyer. Buyer has received the documents
required by Section 9.2.

          7.4. No Litigation. No suit, action, or other proceeding is threatened
or pending before any court or other Governmental Entity in which it will be or
it is sought to restrain or prohibit or to obtain damages or relief in
connection with this Agreement or the consummation of this Agreement, and no
court or Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, Laws, ordinance, judgment,
decree, injunction or other order that is in effect and permanently enjoins or
otherwise prohibits consummation of the transactions contemplated by this
Agreement.

          7.5 No Company Material Adverse Change. No Company Material Adverse
Change shall have occurred since December 31, 2004.

          7.6. Consents. Shareholder and the Company shall have obtained in form
and substance satisfactory to Buyer the consents set forth in Schedule 7.6 (the
“Required Consents”).

     8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAREHOLDER

     The obligation of Shareholder to effect the transaction contemplated by
this Agreement are subject to the satisfaction or waiver, at or prior to the
Closing, of each of the following conditions:

          8.1. Representations True. The representations and warranties of Buyer
contained in this Agreement are true and accurate on and as of the Closing Date
to the same extent and with the same force and effect as if made on such date
(other than those representations and warranties that address matters only as of
a particular date or only with respect to a specific period of time, which need
be true and accurate only as of such date or with respect to such period, and
except as affected by the transactions contemplated under this Agreement).

          8.2. Performance of Obligations. Buyer shall have performed the
obligations under this Agreement required to be performed by it on or before the
Closing Date.

          8.3. Receipt of Documents by Shareholder. Buyer has received the
documents required by Section 9.3.

          8.4. No Litigation. No suit, action, or other proceeding is threatened
or pending before any court or Governmental Entity in which it will be or it is
sought to restrain or prohibit or to obtain material damages or relief in
connection with this Agreement or the consummation of this Agreement, and no
court or Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, Laws, ordinance, judgment,
decree, injunction or other order that is in effect and permanently enjoins or
otherwise prohibits consummation of the transactions contemplated by this
Agreement.

          8.5. Consents. Shareholder and the Company shall have obtained the
Required Consents.

24

--------------------------------------------------------------------------------

     9. CLOSING

          9.1. Closing Date; Location. The consummation of the transactions
contemplated hereby (the “Closing”) shall take place at the Chicago offices of
Foley & Lardner LLP, at 10:00 a.m., local time, on the third business day after
the date on which all conditions to closing contained in this Agreement are
satisfied or waived by the party or parties entitled to the benefit of such
conditions, or at such other place or time, or on such other date, as the
parties may agree in writing. The actual time and date of the Closing is
referred to as the “Closing Date.” If the Closing occurs, then the Closing shall
be deemed to be effective as of the Effective Time.

          9.2. Documents to be Delivered by the Company and Shareholder. At the
Closing, Shareholder shall deliver to Buyer the following documents, in each
case duly executed or otherwise in proper form:

     (a) Shareholder Employment Agreement. An Employment Agreement by and
between the Company and Shareholder, in the form attached hereto as Exhibit
9.2(a) (the “Stoops Employment Agreement”), duly executed by Shareholder.

     (b) Share Certificates. The certificate(s) representing the Shares, duly
endorsed for transfer or accompanied by stock powers duly executed in blank, and
any other documents that are necessary to transfer to Buyer good title to the
Shares.

     (c) Certified Charter. A copy of the charter of the Company, certified by
the Secretary of State of the State of Georgia.

     (d) Certified Bylaws or Similar Organizational Documents. A copy of the
bylaws and similar organizational documents of the Company, certified by the
secretary thereof.

     (e) Certificate of Existence. A Certificate of Existence for the Company,
issued by the Georgia Secretary of State.;

     (f) Lien Releases. Such pay-off letters, mortgage releases, UCC termination
statements and similar releases and documents as Buyer reasonably determines are
necessary to release or terminate any Liens affecting the Business, in form and
substance reasonably satisfactory to Buyer.

     (g) Consents to Assignment. Such consents to assignment, waivers and
similar instruments as Buyer reasonably determines are necessary to permit the
assignment of any Contracts of the Company under which the transfer of the
Shares would constitute an assignment requiring the consent of the contracting
party or a termination of such Contract, in form and substance reasonably
satisfactory to Buyer, including, without limitation, the Required Consents.

25

--------------------------------------------------------------------------------

     (h) 338(h)(10) Election. Properly executed Internal Revenue Service Forms
8023, and any other federal, state or foreign forms, elections or statements
necessary to make a valid Section 338(h)(10) Election.

     (i) Release. A Release by Shareholder in favor of the Company, in the form
attached hereto as Exhibit 9.2(i), duly executed by Shareholder.

     (j) Resignations. Resignations, in form and substance reasonably
satisfactory to Buyer, executed by the directors and officers of the Company.

     (k) Books and Records. All of the original books, records, ledgers, disks,
proprietary information and other date and all other written or electronic
depositories of information of and relating to the Company.

     (l) Termination of Employee Pension Plan. A termination agreement, in a
form agreeable to Buyer, for each Employee Plan/Agreement, which shall include a
statement that the Company has no liability under such Employee Plan/Agreement,
and that the beneficiary of such plan releases the Company from any unknown or
unforeseen liability with respect to such Employee Plan/Agreement, whether now
existing or hereafter arising.

     (m) Other Documents. All other documents, instruments or writings required
to be delivered to Buyer at or prior to the Closing pursuant to this Agreement
or otherwise necessary to effect the intent hereof and such other certificates
of authority and documents as Buyer may reasonably request.

          9.3. Documents to be Delivered by Buyer. At the Closing, Buyer shall
deliver to the Company, the Initial Payment; and the following documents, in
each case duly executed or otherwise in proper form:

     (a) Stoops Employment Agreement. The Stoops Employment Agreement, duly
executed by Buyer.

     (b) Incumbency Certificate. Incumbency certificates relating to each person
executing any document executed and delivered to Shareholder pursuant to the
terms hereof, in form and substance reasonably satisfactory to Shareholder.

     (c) Certified Resolutions. A copy of the resolutions of the Board of
Directors of Buyer authorizing and approving this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and the consummation of the transactions contemplated hereby and thereby.

     (d) Other Documents. All other documents, instruments or writings required
to be delivered to Shareholder at or prior to the Closing pursuant to this
Agreement or otherwise necessary to effect the intent hereof and such other
certificates of authority and documents as Shareholder may reasonably request.

26

--------------------------------------------------------------------------------

     10. TERMINATION OF AGREEMENT

          10.1. Termination. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated and abandoned at any
time prior to the execution of this Agreement by all Parties hereto:

     (a) by the mutual written consent of Shareholder and Buyer;

     (b) by either Shareholder or Buyer if the Closing shall not have occurred
on or before August 31, 2005; provided, however, that the right to terminate
this Agreement pursuant to this Section 10.1(b) shall not be available to any
Party whose failure to perform any of its obligations under this Agreement
results in the failure of the transaction contemplated herein to be consummated
by such time;

     (c) by either Shareholder or Buyer if (i) a statute, rule, regulation or
executive order shall have been enacted, entered or promulgated prohibiting the
consummation of the Agreement substantially on the terms contemplated hereby or
(ii) (A) an order, decree, ruling or injunction shall have been entered
permanently restraining, enjoining or otherwise prohibiting the consummation of
the Transaction substantially on the terms contemplated hereby and such order,
decree, ruling or injunction shall have become final and non-appealable and (B)
the Party seeking to terminate this Agreement pursuant to this Section
10.1(c)(ii) shall have used commercially reasonable efforts to remove such
order, decree, ruling or injunction; or

     (d) by either Shareholder or Buyer if there shall have been a material
breach by the other of any of its or his representations, warranties, covenants
or agreements contained in this Agreement, which, if not cured, would cause the
conditions set forth in Articles 7 or 8, as the case may be, not to be
satisfied, and such breach shall not have been cured within thirty (30) days
after notice thereof shall have been received by the Party alleged to be in
breach.

     (e) By Shareholder or Buyer, if the Required Consents have not been
obtained by August 31. 2005.

          10.2. Effect of Termination. In the event of termination of this
Agreement by Shareholder or Buyer, as provided in Section 10.1, this Agreement
shall forthwith terminate and there shall be no liability hereunder on
Shareholder or Buyer or their respective officers or directors (except as set
forth in this Section 10.2, which shall survive the termination) and all rights
and obligations of each Party hereof shall cease; provided, however, that
nothing contained in this Section 10.2 shall relieve any Party from liability
for any willful breach of its representations, warranties, covenants or
agreements set forth in this Agreement.

     11. MISCELLANEOUS

          11.1. Disclosure Schedule. Shareholder has prepared the schedules
attached to this Agreement (individually, a “Schedule” and collectively, the
“Disclosure Schedule”) and delivered them to Buyer on the date hereof. No
representation or warranty shall be qualified or otherwise affected by any fact
or item disclosed on any Schedule unless such representation or warranty is
expressly qualified by reference to a Schedule, and any fact or item disclosed
on any Schedule shall be deemed disclosed on all other Schedules to which such
fact or item may reasonably apply so long as such disclosure is in sufficient
detail to enable a reasonable person to identify the other article or section of
this Agreement to which such information is responsive. The Disclosure Schedule
shall not vary, change or alter the language of the representations and
warranties contained in this Agreement, and to the extent the language in the
Disclosure Schedule does not conform in every respect to the language of such
representations and warranties, such language shall be disregarded and be of no
force or effect.

27

--------------------------------------------------------------------------------

          11.2. Publicity. Each Party agrees to keep the terms of this Agreement
confidential, except to the extent required by applicable Law or Order or for
financial reporting purposes and except that the Parties may disclose such terms
to their respective accountants and other representatives as necessary in
connection with the ordinary conduct of their respective businesses.
Notwithstanding the foregoing, the Company and Shareholder acknowledge that as a
public company registered with Securities and Exchange Commission, Buyer is
subject to federal and state securities laws and regulations that may create a
legal obligation to disclose certain information that is Confidential
Information under this Agreement. Disclosure of Confidential Information,
including the existence and terms of this Agreement, pursuant to securities laws
will not constitute a breach of this Agreement.

          11.3. Assignment. Except to the extent otherwise expressly set forth
in this Agreement, including Section 1.2 and Section 5.3, none of the Parties
may assign, transfer or otherwise encumber this Agreement or its rights or
obligations hereunder, in whole or in part, whether voluntarily or by operation
of Law, without the prior written consent of the other Party or Parties, and any
attempted assignment without such consent shall be void and without legal
effect.

          11.4. Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Parties and their respective heirs,
personal representatives, permitted successors and permitted assigns. Nothing
contained in this Agreement shall be deemed to confer upon any person any right
relating in any way to employment or terms of employment with the Company, Buyer
or any of their respective Affiliates.

          11.5. Law Governing Agreement; Consent to Jurisdiction. This Agreement
shall be construed and interpreted according to the laws of the State of
Illinois, excluding any choice of law rules that may direct the application of
the laws of another jurisdiction. Each Party stipulates that any Dispute shall
be commenced and prosecuted in its entirety in, and consents to the exclusive
jurisdiction and proper venue of, either the Cook County Circuit Court for the
State of Illinois or the United States District Court for the Northern District
of Illinois, and each Party consents to personal and subject matter jurisdiction
and venue in such courts and waives and relinquishes all right to attack the
suitability or convenience of such venue or forum by reason of their present or
future domiciles, or by any other reason. The Parties acknowledge that all
directions issued by the forum court, including all injunctions and other
decrees, will be binding and enforceable in all jurisdictions and countries.
Each Party waives any right to trial by jury with respect to any Dispute.

          11.6. Severability. If the Tribunal or any court of competent
jurisdiction determines that the provisions of this Agreement, including the
provisions set forth in Section 5.3 and Section 5.4, are illegal or excessively
broad as to duration, geographical scope or activity, then such provisions shall
be construed so that the remaining provisions of this Agreement shall not be
affected, but shall remain in full force and effect, and any such illegal or
overly broad provisions shall be deemed, without further action on the part of
any person or entity, to be modified, amended and/or limited, but only to the
extent necessary to render the same valid and enforceable in the applicable
jurisdiction.

28

--------------------------------------------------------------------------------

          11.7. Amendment and Modification. The Parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by them in
writing; provided, however, that Buyer may, in its discretion, require the
execution of any such amendment, modification or supplement by Shareholder.

          11.8. Waiver. No waiver by any Party of any of the provisions hereof
shall be effective unless expressly set forth in writing and executed by the
Party so waiving. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein and in any documents delivered or to be delivered
pursuant hereto and in connection with the Closing hereunder. The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

          11.9. Notice. All notices, requests, demands and other communications
under this Agreement shall be given in writing and shall be personally
delivered; sent by telecopier or facsimile transmission; or sent to the
applicable Parties at their respective addresses indicated in this Section 11.9
by registered or certified U.S. mail, return receipt requested and postage
prepaid; or by private overnight mail courier service, as follows:

                                                     (i)      If to Shareholder,
to:     GTS Consulting, Inc.   105 Hembree Park Drive, Suite C   Roswell, GA
30076   Attention: Dr. Glenn T. Stoops   Facsimile: 678-352-8010     (with a
copy to)     Hoffman & Associates, Attorneys-at-Law, L.L.C. 6100 Lake Forrest
Drive, Suite 300 Atlanta, Georgia, 30328 Attention: Mr. Joseph B. Nagel
Facsimile: (404) 255-7480   (ii) If to Buyer, to:     Inforte Corp. 150 North
Michigan Avenue, Suite 3400   Chicago, IL 60601 Attention: Mr. Nick Heyes  
Facsimile: 312-332-9207


                                                               (with a copy to)
    Foley & Lardner LLP 321 North Clark Street, Suite 2800 Chicago, IL 60610
Attention: Mr. Edwin D. Mason Facsimile: 312-832-4700


29

--------------------------------------------------------------------------------

or to such other person or address as any Party shall have specified by notice
in writing to the other Parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by facsimile
transmission, such communication shall be deemed delivered the day of the
transmission, or if the transmission is not made on a business day, the first
business day after transmission (and sender shall bear the burden of proof of
delivery); if sent by overnight courier pursuant to this paragraph, such
communication shall be deemed delivered upon receipt; and if sent by U.S. mail
pursuant to this paragraph, such communication shall be deemed delivered as of
the date of delivery indicated on the receipt issued by the relevant postal
service or, if the addressee fails or refuses to accept delivery, as of the date
of such failure or refusal.

     11.10. Expenses. Professional Fees. Shareholder shall be liable for, and
shall indemnify, defend, and hold Buyer harmless from and against all fees and
expenses of the Company’s and/or Shareholder’s legal, accounting, investment
banking and other professional counsel in connection with the transaction
contemplated hereby (“Shareholder’s Professional Fees”); provided, however, that
(i) Buyer shall pay the cost of an audit of the Company if such audit is deemed
necessary by Buyer and (ii) Shareholder shall have no obligation to pay Buyer,
or to indemnify, defend, and hold Buyer harmless from and against, one-half of
Shareholder’s Professional Fees up to a total of Fifteen Thousand Dollars
($15,000) (i.e., one-half of up to $15,000, or up to $7,500).

     (b) Brokerage. Buyer shall be solely responsible for the payment and
discharge of all claims for brokerage commissions or finder’s fees arising as a
result of the retention, employment or other use of any broker or finder by
Buyer and any of its shareholders, directors, officers, employees or agents in
connection with the transactions provided for herein or the negotiation thereof.
Shareholder shall be solely responsible for the payment and discharge of all
claims for brokerage commissions or finder’s fees arising as a result of the
retention, employment or other use of any broker or finder by Shareholder or the
Company in connection with the transactions provided for herein or the
negotiation thereof.

     (c) Transfer Taxes. Shareholder shall pay all Taxes applicable to, imposed
upon or arising out of the sale or transfer of the Shares to Buyer and the other
transactions contemplated hereby.

     (d) Bulk Sales. To the extent applicable, Buyer hereby waives compliance
with the provisions of the Georgia Uniform Commercial Code Bulk Sales laws.

30

--------------------------------------------------------------------------------

     (e) Other. Except to the extent otherwise expressly set forth in this
Agreement, each Party shall bear its own expenses and the expenses of its
counsel and other agents in connection with the transactions contemplated
hereby.

          11.11. Equitable Relief. Shareholder agrees that (a) any breach of the
obligation to consummate the transactions contemplated hereby on the Closing
Date or any breach by Shareholder of the provisions of Section 5.3 or Section
5.4 will result in irreparable injury to Buyer for which a remedy at law would
be inadequate, and (b) in addition to any relief at law that may be available to
Buyer for such breach and regardless of any other provision contained in this
Agreement, Buyer shall be entitled to injunctive and other equitable relief as a
court may grant. This Section 11.11 shall not be construed to limit Buyer’s
right to obtain equitable relief for other breaches of this Agreement under
general equitable standards.

          11.12. Interpretive Provisions. The term “knowledge” when used in the
phrases “to Shareholder’s knowledge” or “Shareholder has no knowledge” or words
of similar import shall mean, and shall be limited to, the actual and imputed
knowledge of Shareholder, assuming that such person has made a reasonable
inquiry and investigation. The terms “including” and “include” shall mean
“including without limitation” and “include without limitation,” respectively.

          11.13. Entire Agreement. This Agreement (including the exhibits and
schedules attached hereto) supersedes all prior agreements among the Parties
with respect to its subject matter (including the Letter of Intent, dated April
24, 2005), among the Parties and constitutes (together with the other documents
and instruments to be executed and delivered pursuant hereto) a complete and
exclusive statement of the terms of the agreement among the Parties with respect
to its subject matter. There have been and are no agreements, representations or
warranties among the Parties other than those set forth or provided for in this
Agreement.

          11.14. Counterparts. This Agreement may be executed by facsimile
signature pages and in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

          11.15. Section Headings; Table of Contents. The Section headings
contained in this Agreement and the Table of Contents to this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

          11.16. No Strict Construction. Notwithstanding the fact that this
Agreement has been drafted or prepared by one of the Parties, each of the
Parties confirms that both it and its counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement and understanding of the Parties.
The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

          11.17. Definitions. For purposes of this Agreement, the following
capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them as set forth below:

     (a) “Affiliate” has the meaning ascribed to such term in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended, by the
Securities and Exchange Commission, as in effect on the date hereof.

31

--------------------------------------------------------------------------------

     (b) “AOL” means AOL Time Warner, Inc.

     (c) “Business Trade Rights” means Trade Rights controlled by the Company
relating to the Business.

     (d) “Buyer Net Working Capital” means the current assets (but including
investment grade marketable securities having a maturity of two or fewer years)
less current liabilities of Buyer, on a consolidated basis, calculated in
accordance with GAAP.

     (e) “Claim” means and includes (i) all Liabilities; (ii) all losses,
damages, judgments, awards, penalties and settlements; (iii) all demands,
claims, suits, actions, causes of action, proceedings and assessments, whether
or not ultimately determined to be valid; and (iv) all costs and expenses
(including prejudgment interest in any litigated or arbitrated matter and other
interest), court costs and fees and expenses of attorneys, consultants and
expert witnesses) of investigating, defending or asserting any of the foregoing
or of enforcing this Agreement.

     (f) “Change of Control Event” means the consummation of a transaction,
whether in a single transaction or in a series of related transactions that are
consummated contemporaneously (or consummated pursuant to contemporaneous
agreements), with any other Person or group of related Persons on an
arm’s-length basis pursuant to which such Person or group (i) acquires (whether
by merger, purchase of equity interests, recapitalization, reorganization,
redemption of equity interests or otherwise) more than 50% of the voting power
of Buyer or (ii) acquires assets constituting all or substantially all of the
assets of Buyer; provided, however, that. in no event shall a “Change of Control
Event” be deemed to include any transaction effected for the purpose of (i)
changing, directly or indirectly, the form of organization or the organizational
structure of Buyer or any of its Affiliates or (ii) contributing assets or
equity to entities controlled by or under common control with Buyer.

     (g) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act, as
amended.

     (h) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

     (i) “Company Material Adverse Change” shall have the meaning ascribed to
the term in Section 3.8(a).

     (j) “Competitor” means any person or entity that now or hereafter engages
in or attempts to engage in any aspect of the Business.

32

--------------------------------------------------------------------------------

     (k) “Confidential Information” means all ideas, information, knowledge and
discoveries, whether or not patentable, trademarkable or copyrightable, that are
not generally known in the trade or industry and about which the Company or
anyShareholder has knowledge as a result of its, his or her participation in, or
direct or indirect beneficial ownership of, the Business, including product
specifications, manufacturing procedures, methods, equipment, compositions,
technology, patents, know-how, inventions, improvements, designs, business
plans, marketing plans, cost and pricing information, internal memoranda,
formula, development programs, sales methods, customer, supplier, sales
representative, distributor and licensee lists, mailing lists, customer usages
and requirements, computer programs, information constituting “trade secrets”
under applicable Law and other confidential technical or business information
and data. Notwithstanding the foregoing, the term “Confidential Information”
shall not include any information that now or hereafter is in the public domain
by means other than disclosure after the date hereof by Shareholder.

     (l) “Contract” shall have the meaning ascribed to that term in Section
3.14(a).

     (m) “Effective Time” means the close of business on the business day
immediately prior to the Closing Date.

     (n) “ELC” means Esteé Lauder Companies, Inc.

     (o) “Environmental Laws” means all Laws (including common law) relating to
pollution, protection of the environment or human health, occupational safety
and health or sanitation, including Laws relating to emissions, spills,
discharges, generation, storage, leaks, injection, leaching, seepage, releases
or threatened releases of Waste into the environment (including ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Waste, together with any regulation, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder.

     (p) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     (q) “ERISA Affiliate” means any entity that is a member of a controlled
group of corporations (as defined in Code § 414(b)) of which the Company is a
member, an unincorporated trade or business under common control with the
Company (as determined under Code § 414(c)), or a member of an “affiliated
service group” (within the meaning of Code § 414(m) of the Code) of which the
Company is a member.

     (r) “GAAP” means generally accepted accounting principles consistently
applied.

     (s) “Governmental Entities” means any court, arbitrator, department,
commission, board, bureau, agency, authority, instrumentality or other body,
whether federal, state, municipal, county, local, foreign or other.

     (t) “Independent Accountant” means any qualified, impartial, and
disinterested certified financial accountant approved by both Buyer and
Shareholder.

33

--------------------------------------------------------------------------------

     (u) “IRS” means the Internal Revenue Service.

     (v) “Laws” means any federal, state, municipal, county, local, foreign or
other statute, law, ordinance, rule or regulation.

     (w) “Liability” or “Liabilities” means any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured.

     (x) “Lien” means any mortgage, lien (statutory or otherwise), security
interest, claim or other encumbrance of any nature whatsoever.

     (y) “Net Revenue” means the gross revenue of the Company generated in
accordance with the Company’s customary business practices (meaning, for
example, that the Company shall not recognize revenue at billing rates that the
Company does not reasonably believe are collectible or perform services for a
client that the Company would ordinarily consider too great a credit risk), as
calculated in accordance with GAAP in accordance with Buyer’s past practices,
less the amount of reimbursable project-related expenses incurred by the Company
during such period (provided, that with respect to projects in which rates are
quoted to a client inclusive of project-related expenses, the basis for the Net
Revenue calculation shall be the total project hours performed multiplied by the
rate per hour, less the amount of expenses actually incurred which would
customarily be reimburseable if the project were not being billed on an
inclusive basis).

     (z) “Orders” means any order, writ, injunction, judgment, plan or decree of
any Governmental Entity.

     (aa) “Party” or “Parties” means Buyer, the Company and/or Shareholder, as
the case may be.

     (bb) “Person” means any individual, corporation, governmental agency or
authority, limited liability company, partnership, trust, unincorporated
association, or other entity.

     (cc) “Products/Services” means all products or services currently or at any
time previously sold by the Company, or by any predecessor of the Company, or
that have borne a trademark of the Company, as part of, in or through the
operations of the Business.

     (dd) “Revenue Measurement Period” means the twelve (12)-month period
commencing on the Closing Date.

     (ee) “Required Consents” has the meaning ascribed to that term in Section
7.6.

     (ff) “SEC” means the U.S. Securities and Exchange Commission.

     (gg) “Securities Act” means the Securities Act of 1933, as amended.

34

--------------------------------------------------------------------------------

     (hh) “Shareholder Professional Fees” has the meaning ascribed to that term
in Section 11.10(a).

     (ii) “Taxes” means any federal, state, county, local, territorial,
provincial, or foreign income, net income, gross receipts, single business,
unincorporated business, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§ 59A), customs duties, capital stock, franchise, profits, gains, withholding,
social security (or similar), payroll, unemployment, disability, workers
compensation, real property, personal property, ad valorem, replacement, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition, whether or not disputed and whether or not disputed and whether
imposed by Law, Order, Contract or otherwise.

     (jj) “Tax Return” means any return, declaration, report, estimate, claim
for refund or information return or statement relating to, or required to be
filed in connection with, any Taxes, including any schedule, form, attachment or
amendment.

     (kk) “Trade Rights” means rights in the following: (i) all trademark
rights, business identifiers, trade dress, service marks, trade names and brand
names; (ii) all copyrights and all other rights associated therewith and the
underlying works of authorship; (iii) all patents and all proprietary rights
associated therewith; (iv) all contracts or agreements granting any right,
title, license or privilege under the intellectual property rights of any third
party; (v) all inventions, mask works and mask work registrations, know how,
discoveries, improvements, designs, computer source codes, programs and other
software (including all machine readable code, printed listings of code,
documentation and related property and information), trade secrets, websites,
domain names, shop and royalty rights, employee covenants and agreements
respecting intellectual property and non competition and all other types of
intellectual property; and (vi) all registrations of any of the foregoing, all
applications therefor, all goodwill associated with any of the foregoing and all
claims for infringement or breach thereof.

     (ll) “Transfer” means any sale, gift, bequest, assignment, distribution,
conveyance, pledge, hypothecation, encumberance, or other transfer or
disposition, whether voluntary or involuntary by operation of Law or otherwise,
and whether inter vivos or testamentary.

     (mm) “Waste” means emissions, discharges, generation, storage, handling,
use, transport, disposal, spills, releases or threatened releases of (i) any
petroleum, hazardous or toxic petroleum-derived substance or petroleum product,
flammable or explosive material, radioactive materials, asbestos in any form
that is or could become friable, urea formaldehyde foam insulation, foundry sand
or polychlorinated biphenyls (PCBs); (ii) any chemical or other material or
substance that is now regulated, classified or defined as or included in the
definition of “hazardous substance,” “hazardous waste,” “hazardous material,”
“extremely hazardous substance,” “restricted hazardous waste,” “toxic
substance,” “toxic pollutant,” “pollutant” or “contaminant” under any
Environmental Law, or any similar denomination intended to classify substance by
reason of toxicity, carcinogenicity, ignitability, corrosivity or reactivity
under any Environmental Law; or (iii) any other chemical or other material,
waste or substance, exposure to which is now prohibited, limited or regulated by
or under any Environmental Law.

[The next page is the signature page.]

35

--------------------------------------------------------------------------------

   IN WITNESS WHEREOF, the undersigned have caused their duly authorized
officers to execute and deliver this Stock Purchase Agreement as of the day and
year first written above.

BUYER   INFORTE CORP.   By: /s/Nick Heyes   Name: Nick Heyes   Title: Chief
Financial Officer     SHAREHOLDER   /s/Dr. Glenn T. Stoops Dr. Glenn T. Stoops


36

--------------------------------------------------------------------------------